DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 9-13 are pending.
Claims 1-8 and 14-20 are canceled.
2. 	Applicant’s election without traverse of claims 9-13 in the reply filed on 1/11/21 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 9-13 is/are rejected under 35 U.S.C. 102a as being anticipated by Bui, et aL [US 2018/0239959].
As per claim 9: 	Bui, et al. teaches a method for providing an electronic document sharing and signing (DSS) ecosystem, the method comprising: 
[Bui: 0152-0153, 0191; the selectable links can be transmitted via email]
transmitting a second selectable link to the first entity, the second link for enabling the first entity to select to update [Bui: 0132; FIG. 9A – shows settings and templates associated with an entity. The system can modify user interfaces, such as hiding, `greying` out, or otherwise limiting interactivity with particular portions of user interfaces, such that constraints on user actions can be enforced. Optionally, a user interface presented to a first user can be simplified according to enforced constraints (e.g., the system can modify or update a particular user interface, such as a template, according to the constraints), while a user interface presented to a second user may have expanded functionality (e.g., the second user may be assigned a current task, or be otherwise able to perform particular actions). In this way, the system can enforce a role-based security model with respect to user actions of users. See more examples of second selectable links on 0177, 0214, 0228] a DSS ecosystem account with settings and document templates associated with the second entity; [Bui: 0214, 0240, 0273; “account with settings” can be given the broadest reasonable interpretation (BRI) as data/information of an account which may relate to a user or profile per se]
in response to a selection by the first entity to update the DSS ecosystem account with settings and document templates associated with the second entity, downloading a settings and document templates associated with the second entity to the first entity's DSS ecosystem account; and [Bui: 0249, 0289-0292]
using the DSS ecosystem to open a transmission path to the second entity for receipt of electronically-signed documents transmitted by the first entity. [Bui: 0249; user roles can have access to communication channels, and workspaces in which they can share documents, information, and so on, which can optionally only be visible to users of a same user role. User interface illustrates a shared workspace associated with a present task (e.g., signing documents 1232); timeline information indicating actions that have been performed with respect to the task, actions indicating documents are ready to sign, actions indicating sharing of documents for signature. See also 0252-0253]
As per claim 10:   See Bui: 0310; discussing the method of claim 9, further comprising receiving a test signed electronic document from the first entity and transmitting said test signed electronic document to said second entity. 
As per claim 11:   See Bui: 0119; discussing the method of claim 9, further comprising controlling access to the DSS ecosystem using a series of keys.
As per claim 12:   See Bui: 0177, 0214; discussing the method of claim 9, wherein the DSS ecosystem is configured to receive at least one electronic document for signature from the second entity and transmit the at least one electronic document for signature by the first entity.
As per claim 13:   See Bui: 0148; discussing the method of claim 9, wherein the DSS ecosystem further comprises an Application Programming Interface accessible by each of the first entity and the second entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435